The plaintiff had been summoned a witness in a cause, wherein the defendant, being the party cast, became liable to pay the costs; in order to recover the amount of her ticket, she warranted him before a magistrate, from whose judgment an appeal was taken to the county court, and the cause was thence brought in the same way to this Court. Pleas, general issue, and set-off. It appeared in evidence that the plaintiff as well at the time of being summoned as of attending as a witness, was a feme covert, and that her husband was still alive; whereupon Haywood moved that she should be nonsuited, urging that any judgment rendered for her would be absolutely void. The motion was overruled by the Court, and a verdict found for the plaintiff. Afterwards, in the same term, the question was renewed in the form of a motion to set aside the verdict.